DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 12/28/2021 . Claims 1-13, 15-20 are pending.

Abstract
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):[AltContent: textbox ((f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. )]
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication fabric (claims 13, 15-20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 1-2, 4, 6-8, 10, 12-13, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breakstone 514 (US 20180046514 A1) in view of Abuelsaad (US 20140330975 A1).

Claim(s) 3, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breakstone 514 (US 20180046514 A1) in view of Abuelsaad (US 20140330975 A1) in view of Chitalia 121 (US 10728121 B1).

Claim(s) 5, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Breakstone 514 (US 20180046514 A1) in view of Abuelsaad (US 20140330975 A1) in view of Blumenau (US 20040230787 A1).

Claims presented in numeric order:

Regarding claim 1, Breakstone discloses: a method, comprising:
receiving a first user selection indicating a set of physical computing components to form a target compute unit (fig.4:401-403, 0064-65: creation of clusters and assigning of resources; fig.11, 0112-114: assigning of physical resources such as via drag and drop) ;
in the user interface, presenting the relevant set of policies specifying operational triggers and responsive actions for altering composition of the target compute unit (0116: threshold rules determining adding and removing of resources, hence, altering composition, these policies being presented in the interface);
receiving a second user selection indicating a selected policy among the relevant set of policies to apply to the target compute unit (0116: selecting and modifying policies  and attributes to apply to compute units, e.g., upper and lower bounds, timing thresholds or properties, in the GUI for user configuration) ;
instructing a management entity to establish the target compute unit based at least on logical partitioning within a communication fabric communicatively coupling the set of physical computing components (fig.4:404, 411, 0066-68: using PCIE fabric to partition resources to establish compute units); and
instructing the management entity to monitor telemetry data for the target compute unit (fig.4:412-413, 0068) and alter composition of the target compute unit using alterations to the logical partitioning responsive to at least one trigger indicated by the selected policy (0116).
Breakstone does not expressly disclose: based on the first user selection, selecting a relevant set of policies to populate into an interface element of a user interface; i.e., Breakstone does not explicitly disclose that user selections specifying alteration rules are received via a relevantly populated interface elements based on the user selection of a cluster.
Abuelsaad discloses: based on the first user selection, selecting a relevant set of policies to populate into an interface element of a user interface (fig.5, 0105-0117: based on the nature of the entity selected, i.e., occurring via the first user selection of Breakstone, a relevant set of commands defining policies is populated and presented to an interface, the presentation or filtering based on the configuration and deployment of a cloud technology, see 0111).
It would have been obvious before the effective filing date to modify the method of Breakstone by incorporating the relevant policy selection technique of Abuelsaad. Both concern the art of management of cloud deployed resources (see Abuelsaad 0003, fig.3), and the incorporation would have, according to Abuelsaad, increased the ease with which a user selects relevant commands depending on the particular context (0004, 0118).

Regarding claim 2, Breakstone modified by Abuelsaad discloses the method of claim 1, as described above. Breakstone further discloses: wherein the relevant set of policies each comprise the operational triggers selected from among performance triggers (0116: processor utilization), error triggers, and time triggers (0116: timing threshold), and wherein responsive to meeting criteria specified for the operational triggers, the relevant set of policies indicate to the management entity to add or remove one or more physical computing components from corresponding compute units (0116).

Regarding claim 3, Breakstone modified by Abuelsaad discloses the method of claim 1, as described above. Breakstone further discloses: wherein the one or more telemetry elements monitor operational properties of the target compute unit and provide the telemetry data to the management entity (0115; fig.4:412, 413, 0068).
Breakstone modified by Abuelsaad does not disclose: instructing the management entity to deploy one or more telemetry elements to the target compute unit.
Chitalia discloses: instructing the management entity to deploy one or more telemetry elements to the target compute unit (col.40:5-53).
It would have been obvious before the effective filing date to modify the method of Breakstone modified by Abuelsaad by incorporating the policy agent technique of Chitalia. Both concern the art of management of cloud deployed resources, and the incorporation would have, according to Chitalia, allowed for an easy way to read internal metrics so as to administer and effect policies, e.g., so as to restrict resources that adversely affect the performance of the deployed system (col.40:35-53).

Regarding claim 4, Breakstone modified by Abuelsaad discloses the method of claim 1, as described above. Breakstone modified by Abuelsaad further discloses: in the user interface:
presenting an option for creation of a new policy (Breakstone 0116: receive user input for creation of a new policy; Abuelsaad 0116-117: presentation to a user);
presenting indications of one or more triggers and one or more actions responsive to the one or more triggers for inclusion in the new policy (Breakstone 0116: allowing user selection of thresholds, i.e., triggers, for implementation of resources adjustments, etc., adding resources; Abuelsaad 0116-117: presentation to user of relevant commands associated with the effecting triggers and actions, hence, combined, the presentation of contextually relevant triggers and actions of Breakstone);
receiving user selections among the one or more triggers and the one or more actions for inclusion in the new policy (Abuelsaad: 0116: implementing selected policies, hence, receiving user selections).
storing a specification of the new policy for subsequent usage in adjusting composition of a compute unit after deployment of the compute unit (Breakstone 0116: persisting user configuration for execution of policy, hence, storing).

Regarding claim 5, Breakstone modified by Abuelsaad discloses the method of claim 1, as described above. Breakstone further discloses: altering the composition of the target compute unit by at least changing the logical partitioning among the set of physical computing components to add or remove at least one among the set of physical computing components from the compute unit (0116: adding or removing resources).
Breakstone modified by Abuelsaad does not disclose: rebooting a processor component remaining in the set of physical computing components.
Blumenau discloses: rebooting a processor component (0011: rebooting a processor).
It would have been obvious before the effective filing date to modify the method of Breakstone modified by Abuelsaad by incorporating the rebooting technique of Blumenau. Both concern the art of management of computing management and configuration, and the incorporation would have, according to Blumenau, allowed for an easy way to detect changes in the configuration of a computing system via a discovery process that occurs via boot (0011).

Regarding claim 6, Breakstone discloses the method of claim 1, as described above. Breakstone further discloses: wherein the plurality of physical computing components (0116: adding or removing physical resources)are selected from among central processing units (CPUs) (0066: CPU’s), graphics processing units (GPUs) (0066: GPU’s), data storage devices (0066: storage drives, memory devices), field-programmable gate arrays (FPGAs) (0025: FPGA processors), and network interface modules (0066: network elements).

Claims 7-13, 15-20 recite apparatuses and systems corresponding to the above methods and are hence rejected under the same rationale.

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding claim 1, Breakstone and Vankadaru fails to disclose the newly added limitations directed to the selecting of a relevant set of policies based on the first user selection of compute unit components.
Applicant’s arguments are moot in view of the newly cited art.
II. Breakstone does not disclose the a first user selection of compute unit components triggers selection of relevant policies to populate for additional user selections (emphasis Examiner’s).
Examiner agrees, and further notes that newly cited art Abuelsaad appears absent this feature. However, the claim language uses the looser language “based on” rather than the more limiting language “triggers”; hence, further clarification is needed to reach this scope.
III. The art of record fails to disclose altering composition of compute units based on the telemetry and the selected policy.
Applicant’s arguments are moot in view of the newly cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lang (US 20180069899 A1) discloses a context-based policy management interface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner Art Unit 2143)]